Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Goetz on 11/8/21.

The application has been amended as follows: 


	In line 18 of claim 8, replace “(d) a water-soluble polymer” with “(c) a water-soluble polymer”

	In line 4 of claim 9, replace “(c) talc” with “(d) talc”

	In line 7 of claim 9, replace “(c) the talc” with “(d) the talc”

Statement of Reasons for Allowance
Claim 8 and its dependent claims have been amended to require that the composition be a non-emulsion composition. The amended claims are therefore allowable over the prior art for the same reasons as claim 1 and its dependent claims, as discussed in the office action mailed 10/7/21. The Okuda reference discussed in previous office actions requires lubricating compositions which are emulsions. The prior art does not teach or render obvious lubricant compositions meeting the limitations of amended claim 1 and its dependent claims. Kozaki (WO 2016/185876 A1, English-language equivalent 2018/0148660) discloses an aqueous lubricant composition for plastic working of metals comprising an organic lubricant which can be an alkali metal salt of an organic acid (paragraphs 7, 18, 20), a rheology modifier which can be silica (paragraph 37), and a binder which can be a water-soluble polymer (paragraphs 8, 23, and 26-35), as well as a nonionic surfactant (paragraph 38) and water, but does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771